Exhibit 10.4

 

United Contract No. 165974-1

 

July 6, 2004

 

 

Amendment No. 1 to

 

United Express® Agreement

 

between

 

United Air Lines, Inc.

 

and

 

Chautauqua Airlines, Inc.

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO

UNITED EXPRESSÒ AGREEMENT

 

This Amendment No. 1 (the “Amendment”) dated July 6, 2004, amends the United
ExpressÒ Agreement, dated as of February 13, 2004 (the “Agreement”), between
UNITED AIR LINES, INC. (“United”), and Chautauqua Airlines, Inc. (“Contractor”).

 

WHEREAS, United and Contractor entered into the Agreement; and

 

WHEREAS, United and Contractor seek to amend the Agreement as and to the extent
provided herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, mutual covenants and
obligations hereinafter contained, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1.             Defined Terms.  All capitalized terms used but not defined herein
shall have the meaning set forth in the Agreement.

 

2.             Appendix B.  Appendix B to the Agreement shall be deleted and
replaced with the Revised Appendix B attached hereto.

 

3.             Miscellaneous.

 

A.            This Amendment constitutes the entire understanding of the parties
with respect to the subject matter hereof, and supersedes all previous
agreements and understandings, oral and written, with respect to such specific
matter and will not be modified, amended or terminated by mutual agreement or in
any manner except by an instrument in writing, executed by the parties hereto.

 

B.            This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute a single instrument.

 

C.            Except as expressly amended herein, the Agreement shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have by their duly authorized officers
caused this Agreement to be entered into and signed as of the day and year first
above written.

 

CHAUTAUQUA AIRLINES, INC.

 

UNITED AIR LINES, INC.

 

 

 

 

 

 

 

By:

 

/s/ Bryan K. Bedford

 

By:

 

/s/ Gregory T. Taylor

 

Name:

Bryan K. Bedford

Name:

Gregory T. Taylor

Title:

Chief Executive Officer

Title:

Senior Vice President Planning

 

--------------------------------------------------------------------------------


 

APPENDIX B – Revised

RJ – 145FLEET PLAN

 

 

 

Deliveries

 

 

 

6/1/04

 

2

7/1/04

 

2

8/1/04

 

2

9/1/04

 

2

10/1/04

 

0

11/1/04

 

1

12/1/04

 

0

Total

 

9

 

Note:  Contractor will provide one additional, temporary EMB 145 (49 seat
configuration) from 9-8-04 to 10-31-04.

 

Contractor shall not be liable for any delays resulting from verifiable aircraft
delivery delays.  If Contractor is unable to deliver any Aircraft on or before
the last day of the month after the month that such aircraft is scheduled to be
delivered as set forth herein, Contractor shall provide written notice to United
and United shall have the option, which shall be exercisable by providing
written notice to Contractor within 10 business days after the receipt of such
notice from Contractor, but in no event sooner than the end of the month when
the aircraft was originally scheduled to be delivered, to delete such aircraft
from this agreement without liability to either party and the Agreement shall
remain in effect only with respect to the remaining aircraft.

 

--------------------------------------------------------------------------------